tcmemo_1995_527 united_states tax_court barbara kahn-langer petitioner v commissioner of internal revenue respondent docket no filed date barbara kahn-langer pro_se patricia montero for respondent memorandum opinion panuthos chief special_trial_judge this matter is before the court on petitioner's motion for litigation and administrative costs pursuant to sec_7430 and rule unless otherwise indicated all section references are to the internal_revenue_code all rule references are to the tax continued at the time of filing the petition herein petitioner resided in scotts valley california the underlying claim which gave rise to the present dispute involved the classification of certain payments received by petitioner during from her former husband lloyd leichter leichter pursuant to a stipulated judgment of divorce an attachment to the judgment was signed by the judge on date and filed by the superior court of california county of santa clara on date this four-page document includes the amounts leichter agreed to pay to petitioner specifically it reads the previous spousal support award of dollar_figure month shall remain in force until and unless further court order additionally leichter shall pay to petitioner dollar_figure month in child_support until tia graduates from high school or date whichever occurs last the amount of petitioner's spousal support shall increase by dollar_figure month for a period of twelve years months this increase shall not be modifiable nor shall such payment by leichter or receipt by petitioner be used by leichter as grounds for reduction of spousal support nor shall said dollar_figure amount be includable as income on any future request for response to modify the amount of spousal support the court shall reserve jurisdiction over the issue of spousal support payable to the parties attached to the document is a promissory note which obligates leichter to pay dollar_figure to petitioner in order to equalize their community_property interests in the form of additional spousal continued court rules_of_practice and procedure support beginning on or about date and continuing to each month thereafter for a period of twelve years at the rate of dollar_figure a month the promissory note is not referenced in the stipulated judgment or attachment thereto the original note attached to the judgment was not signed by leichter the terms of the note require payment in full on the earlier of date or within days from notice of the death of petitioner the note also indicates that petitioner is willing to absorb and incur the tax_liability if any associated with spousal support payments petitioner reported alimony received from her former husband in the amount of dollar_figure on her federal_income_tax return leichter claimed a deduction for alimony paid to petitioner on his federal_income_tax return in the amount of dollar_figure an initial examination of the divorce decree at the superior court of california revealed that the note attached to the divorce decree was unsigned when leichter was questioned about the unsigned note he indicated that he did not recall signing the note nor did he believe it to be part of the divorce decree leichter apparently contends that the payments were alimony and the note was not part of the divorce decree at a later date respondent was presented with a copy of the promissory note bearing what purports to be leichter's signature the date next to the signature is date it is not clear from the record when respondent actually received this information attached to petitioner's motion for litigation and administrative costs is a letter dated date addressed to respondent's representative the letter reflects that a facsimile was sent to respondent on date which included a copy of the promissory note and the judgment of divorce in a statutory_notice_of_deficiency dated date respondent determined that petitioner failed to report alimony income in the amount of dollar_figure respondent also determined a penalty pursuant to sec_6662 in the amount of dollar_figure petitioner filed a petition with the court seeking a redetermination of the deficiency on date respondent filed her answer on date the parties on date filed a stipulation of settlement which reflected their agreement to all issues in the case the document reflects no deficiency or addition_to_tax pursuant to sec_6662 for petitioner requests this court to award her reasonable administrative and litigation costs in the amount of dollar_figure in general sec_7430 allows a taxpayer who is a prevailing_party in a civil tax proceeding to recover reasonable administrative and litigation costs incurred in such proceeding initially this document was entered as a stipulated decision on date by order dated date the court vacated the decision and filed said document as a stipulation of settlement in order to permit the filing of petitioner's motion for litigation and administrative costs petitioner bears the burden of proving that she is entitled to the claimed costs rule e 88_tc_1329 to achieve this end petitioner must demonstrate that she has exhausted the administrative remedies available to her within the internal_revenue_service irs sec_7430 that she is the prevailing_party sec_7430 and that she did not unreasonably protract the proceedings sec_7430 respondent concedes that petitioner exhausted her administrative remedies and did not unreasonably protract the proceedings therefore to be awarded reasonable administrative and litigation costs petitioner must prove that she is the prevailing_party a prevailing_party is one who establishes that respondent's position was not substantially justified substantially prevailed with respect to the amount in contro- versy or with respect to the most significant issue or set of issues presented and has a net_worth which does not exceed dollar_figure million at the time the civil tax proceeding commences sec_7430 respondent argues that petitioner has not demonstrated that she is a prevailing_party within the meaning of sec_7430 specifically respondent contends that petitioner has not satisfied the net_worth requirements pursuant to rule nor has she demonstrated that respondent's position was not substantially justified petitioner argues that respondent's position was not substantially justified because the payments she received were not alimony within the meaning of sec_71 petitioner asserts that the payments were not alimony because they were made in accordance with the terms of a promissory note which provided that the payments would continue after her death first we must determine whether petitioner has met her burden of proving that respondent's position in the civil_proceeding was not substantially justified for purposes of administrative costs respondent's position is measured as of the earlier of the date of the taxpayer's receipt of the irs office of appeals notice of decision or the date of the notice_of_deficiency sec_7430 since there was no notice of decision from the irs office of appeals we must look to the date of the notice_of_deficiency id the notice_of_deficiency in this case is dated date thus we will consider respondent's position as of this date in determining whether we will award petitioner administrative costs for purposes of litigation costs in a judicial proceeding the commissioner initially takes a position on the date she files her answer in response to the petition lockett v commissioner tcmemo_1994_144 citing huffman v commissioner 978_f2d_1139 9th cir affg in part respondent concedes that petitioner substantially prevailed in the litigation revg in part on other grounds and remanding t c memo han v commissioner t c memo respondent filed her answer on date thus we will consider respondent's position as of this date in determining whether to award petitioner litigation costs respondent's position namely that petitioner failed to recognize certain payments received from her former husband as alimony did not change between september and date in determining whether respondent's position was substantially justified on each of these dates we will consider the basis of respondent's position and the manner in which respondent maintained that position 86_tc_962 factors which may be considered include whether the government used the costs and expenses of litigation against its position to extract concessions from the taxpayer that were not justified under the circumstances of the case whether the government pursued the litigation against the taxpayer for purposes of harassment or embarrassment or out of political motivation and such other factors as the court finds relevant 89_tc_79 quoting h rept pincite affd 861_f2d_131 5th cir a position is substantially justified if the position is justified to a degree that could satisfy a reasonable person 487_us_552 additionally the position must have a reasonable basis both in law and in fact id we first examine the basis for respondent's position in the instant case respondent based the deficiency on several grounds inconsistent positions were taken on petitioner's and leichter's federal_income_tax returns with respect to the same payments the promissory note which extended payments beyond the death of petitioner was not incorporated into the divorce decree and the original promissory note which is part of the records of the superior court of california was not signed in general sec_71 mandates the inclusion of alimony in the recipient's gross_income and sec_215 allows the payor to deduct the same from gross_income sec_71 sec_215 sec_62 sec_215 defines an alimony_or_separate_maintenance_payment as a payment defined in sec_71 includable in the gross_income of the recipient under sec_71 sec_215 generally alimony includes payments between spouses or former spouses pursuant to a written instrument or sec_215 provides as follows sec_215 general_rule --in the case of an individual there shall be allowed as a deduction an amount equal to the alimony or separate_maintenance payments paid during such individual's taxable_year b alimony or separate_maintenance payments defined --for purposes of this section the term alimony_or_separate_maintenance_payment means any alimony_or_separate_maintenance_payment as defined in sec_71 which is includible in the gross_income of the recipient under sec_71 decree of divorce that cease after the death of the payee spouse sec_71 petitioner argues that because the note obligates leichter to make payments beyond the death of petitioner it is clear that these payments were not alimony petitioner concludes therefore that respondent's position was unreasonable respondent contends that her position was reasonable under the circumstances in this case respondent acted reasonably in raising the issue of whether the parties intended the payments to be alimony the fact that the attachment to the judgment of divorce did not incorporate the promissory note by reference coupled with respondent's uncontested assertion that the original note was unsigned and that the parties had taken inconsistent positions on their returns reasonably led respondent to question the nature of the payments petitioner cites cunningham v commissioner tcmemo_1994_474 and stokes v commissioner tcmemo_1994_456 for the proposition that payments made to a former spouse that extend beyond the former spouse's death are not alimony payments and thus are not deductible under sec_215 sec_71 provides that an alimony payment is-- any payment in cash if there is no liability to make any such payment for any period after the death of the payee spouse and there is no liability to make any payment in cash or property as a substitute for such payments after the death of the payee spouse although petitioner is correct that payments which continue after the recipient's death are not alimony she does not address the reasonableness of respondent's position considering these facts and circumstances petitioner has not demonstrated that respondent's position was not substantially justified petitioner has not proved that respondent's position lacked a reasonable basis in fact or law at the time the notice_of_deficiency was issued or the answer was filed in light of the information then available to respondent in fact the record fails to detail the events that occurred which led to respondent's eventual concession of this case consequently petitioner is not a prevailing_party as defined in sec_7430 as a result of this holding we need not address the question of whether petitioner has satisfied the other requirements of sec_7430 petitioner is not entitled to an award for reasonable administrative and litigation costs to reflect the foregoing an appropriate order and decision will be entered
